50 So. 3d 784 (2010)
Francisco MENDOZA, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-2750.
District Court of Appeal of Florida, Third District.
December 29, 2010.
Paul Morris, for appellant.
Bill McCollum, Attorney General, and Ansley B. Peacock, Assistant Attorney General, for appellee.
Before ROTHENBERG, LAGOA, and SALTER, JJ.
ROTHENBERG, J.
The defendant, Francisco Mendoza, appeals his conviction for aggravated battery, as a lesser included offense of attempted first-degree premeditated murder on the basis that the information did not plead the necessary elements of aggravated battery. Although we conclude that the argument raised on appeal was not preserved for appellate review, we also find no merit to the argument raised. See Washington v. State, 912 So. 2d 344, 346 (Fla. 3d DCA 2005) (holding that the allegation that the defendant discharged a firearm sufficiently alleged the use of a deadly weapon, and thus, the charging document contained the requisite elements of attempted aggravated battery); Bell v. State, 394 So. 2d 570, 571 (Fla. 5th DCA 1981) (finding that aggravated battery was properly charged as a lesser included offense of attempted first-degree murder where the information alleged that the defendant did shoot the victim with a firearm).
Affirmed.